Citation Nr: 0927185	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  94-23 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
gunshot wound of the left posterior thigh, involving Muscle 
Group XIII, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left anterior thigh, involving Muscle 
Group XIV, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for gastritis and 
duodenitis, with history of peptic ulcer disease, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran served on active duty from September 1961 to 
December 1965.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in December 1993, the RO, in pertinent 
part, denied the Veteran's claim for an increased rating for 
his service-connected gunshot wound, then evaluated as 
noncompensable.  Based on the receipt of additional evidence, 
including the report of a Department of Veterans Affairs (VA) 
examination conducted in March 1997, the RO, in an August 
1997 rating decision, assigned a 10 percent evaluation for 
the left thigh wound. Following another VA examination in 
September 1997, the RO, by rating action dated in October 
1997, assigned a 30 percent evaluation for it.  The 30 
percent rating was made effective May 1993.  The Veteran 
appealed the issue to the Board in July 2003, at which time 
it was remanded for additional evidence.  The claim again 
came before the Board in July 2004, at which time it wad 
denied.  The Veteran duly appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In March 2005, the Court issued an order which 
granted a Joint Motion of the parties, dated in February 
2005, to vacate in part and remand the Board's July 2004 
decision.  A copy of the motion and the Court's Order have 
been incorporated into the claims folder.  Thereafter, in 
response to the Court's order, the issue of an increased 
evaluation for the Veteran's service-connected gunshot wound 
to the left thigh again came before the Board in July 2005, 
at which time it was remanded for further development.  The 
requested development has been completed and the claim is 
again before the Board for review.

The Board notes that in a July 2006 rating decision, the RO 
determined that the Veteran suffered from two separate muscle 
group injuries in his left thigh.  One for the already 
service-connected vastus intermedius muscle group under 
Diagnostic Code 5314 and another one for the semimembranosus, 
biceps femoris, and semitendinous muscles under Diagnostic 
Code 5313.  Accordingly, it assigned a separate, 10 percent 
evaluation, effective May 12, 1993, for residuals of a left 
thigh gunshot wound, involving the semimembranosus, biceps 
femoris, and semitendinous muscles under Diagnostic Code 
5313.   Further, because such issue is still part and parcel 
of the originally appealed claim, it will also be reviewed 
below.  As such the issues on appeal with respect to the 
Veteran's service-connected residuals of a gunshot wound to 
the left thigh disability have been recharacterized as those 
found on the coversheet of the decision. 

By rating action dated in December 1999, the Lincoln, 
Nebraska RO, in pertinent part, denied the Veteran's claim 
for an increased rating for service-connected gastritis and 
duodenitis.  The Veteran duly appealed the issue to the 
Board, which remanded it for further development in July 
2003, July 2004, and July 2005.  The requested development 
has been completed and the claim is again before the Board 
for review.  


FINDINGS OF FACT

1.  The competent clinical evidence of record demonstrates 
that, throughout the rating period on appeal, the Veteran's 
gastritis and duodenitis, with history of peptic ulcer 
disease is manifested by abdominal pain, with weight loss, 
without evidence of anemia, lesions, or ulcerations, or 
incapacitating episodes.

2.  The competent clinical evidence of record demonstrates 
that, throughout the rating period on appeal, the residuals 
of the Veteran's gunshot wound to the left posterior thigh, 
involving Muscle Group XIII, are manifested by pain, minimal 
loss of muscle strength, mild loss of muscle bulk and is not 
more than moderate in severity.

3.  The competent clinical evidence of record demonstrates 
that, throughout the rating period on appeal, the residuals 
of the Veteran's gunshot wound to the left anterior thigh, 
involving Muscle Group XIV, are manifested by pain, minimal 
loss of muscle strength, and no muscle atrophy and is not 
more than moderately severe in severity.

4.  The Veteran's left posterior thigh gunshot wound scar is 
tender on palpation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for gastritis and duodenitis, with history of peptic ulcer 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.655, 4.7, 4.112, 4.114, Diagnostic Code 7305 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a gunshot wound to the left posterior thigh, 
involving Muscle Group XIII, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.56 (as in effect both prior 
and subsequent to July 3, 1997), 4.72 (as in effect prior to 
July 3, 1997), Diagnostic Code 5313 (2008).

3.  The criteria for an evaluation in excess of 30 percent 
for residuals of a gunshot wound to the left anterior thigh, 
involving Muscle Group XIV, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.56 (as in effect both prior 
and subsequent to July 3, 1997), 4.72 (as in effect prior to 
July 3, 1997), Diagnostic Code 5314 (2008).

4.  The criteria for a separate, 10 percent evaluation for a 
left posterior thigh gunshot wound scar have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 7800 - 7805 (as 
in effect prior to and from August 30, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In this case, VA issued VCAA notice letters dated in April 
2003, December 2003, August 2005, and February 2006 from the 
agency of original jurisdiction (AOJ) to the appellant.  
These letters informed the appellant of what evidence was 
required to substantiate his claims for an increased rating 
for his service-connected gastrointestinal disability and his 
service-connected residuals of a gunshot wound to the left 
thigh disability and informed him of his and VA's respective 
duties for obtaining evidence.

The VCAA notice letters failed to discuss the law pertaining 
to the assignment of an effective date in compliance with 
Dingess/Hartman.  The Board finds that this omission was not 
prejudicial because the preponderance of the evidence is 
against the claims adjudicated on the merits herein, and no 
effective date will be assigned. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, i.e., the RO, the Board must consider whether 
the claimant has been prejudiced thereby). See also Soyini v. 
Derwinski, 1 Vet. App. 540 (1991) (a remand is inappropriate 
where there is no possibility of any benefit flowing to the 
claimant).

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.   As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

The aforementioned VCAA letters failed to provide the Veteran 
with the relevant Diagnostic Code criteria, and failed to 
provide notice that to substantiate the increased rating 
claims the evidence must demonstrate the effect that the 
worsening of his condition has on his employment and daily 
life.  Vazquez-Flores, supra.  Accordingly, the Board finds 
that VA has not provided adequate section 5103(a) notice to 
the Veteran.

However, while the Board finds that VA has not provided 
adequate section 5103(a) notice to the Veteran, this 
deficiency was not prejudicial.  Shinseki v. Sanders/Simmons, 
No. 07-1209 (U. S. Sup. Ct. Apr. 21, 2009); 556 U. S. 
___ (2009).  In this regard, a review of the evidence of 
record reveals that, in the May 2000 Statement of the Case 
(SOC) and October 1999, January 2001, January 2004, and April 
2009 Supplemental Statements of the Case (SSOC), regulations 
and Diagnostic Code criteria for rating the service-connected 
disabilities at issue were provided.  The Veteran was 
specifically notified of the evidence necessary to obtain a 
higher disability rating for the service-connected 
disabilities on appeal.  Importantly, the Board notes that 
the Veteran is represented in this appeal.  Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has 
submitted argument and evidence in support of the appeal.  
Based on the foregoing, the Board finds that the Veteran has 
had a meaningful opportunity to participate in the 
adjudication of the increased rating claims such that the 
essential fairness of the adjudication is not affected.  As 
such, the Board finds that the Veteran has not been 
prejudiced by the omission of the applicable diagnostic code 
in his initial VCAA notice letters.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, i.e., the RO, the Board must consider 
whether the claimant has been prejudiced thereby).  See also 
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a remand is 
inappropriate where there is no possibility of any benefit 
flowing to the claimant).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, issues of on appeal were 
denied and appealed prior to VCAA enactment.  Nevertheless, 
the Court in Pelegrini noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini specifically 
noted that there was no requirement that the entire rating 
process be reinitiated from the very beginning.  Rather, the 
claimant should be provided VCAA notice and an appropriate 
amount of time to respond and proper subsequent VA process.  
Here, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Moreover, the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Therefore, although complete notice was not 
provided to the appellant until after the initial 
adjudication, the appellant has not been prejudiced thereby 
and the actions taken by VA have essentially cured the error 
in the timing of notice.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA treatment 
records, and reports of VA examination.  Additionally, the 
claims file contains the Veteran's statements in support of 
his claims.  The record shows that the Veteran is in receipt 
of Social Security Administration (SSA) disability benefits 
since 1985.  However, the record does not contain a copy of 
the determination that granted such benefits or the clinical 
records used therein.  The RO requested such records from 
SSA.  However, in December 2008, SSA informed the RO that 
after exhaustive and comprehensive searches, it was unable to 
locate the medical records and further efforts would be 
futile.  Thus, the Board concludes that further development 
with regard to VA's duty to assist would serve no useful 
purpose and that no prejudice to the veteran will result.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Veteran has been afforded the opportunity for a personal 
hearing on appeal.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims. 

The record reflects that the Veteran has been afforded 
numerous VA examinations with respect to the issues on 
appeal, including in 1997, 1998, 1999, 2003, 2006, 2007, and 
2009.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are more than adequate.  
The examiners elicited substantial information regarding the 
Veteran's medical history and current symptoms and completed 
objective examinations of him.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria 

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).   
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1)(2008).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2008).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Nevertheless, where the evidence contains factual findings 
that show a change in the severity of symptoms during the 
course of the rating period on appeal, assignment of staged 
ratings would be permissible.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomology; such a result would overcompensate
him or her for the actual impairment of earning capacity.  
See 38 C.F.R. § 4.14 (2008);  See Esteban v. Brown, 6 Vet. 
App 259 (1994).
As noted above, words such as "mild" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2008).

Gastrointestinal Disabilities:

Under 38 C.F.R. § 4.114, Diagnostic Code 7305 (for rating 
duodenal ulcer), to warrant a 40 percent disability 
evaluation, the evidence must demonstrate moderately severe 
symptoms of impairment manifested by weight loss and anemia; 
or recurrent incapacitating episodes averaging ten days or 
more in duration at least four or more times per year.  For a 
60 percent evaluation to be assigned, the evidence must show 
severe duodenal ulcer disease, only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  38 
C.F.R. § 4.114, Code 7305 (2008).

Weight loss is important where there is appreciable loss 
sustained over a period of time, as opposed to minor weight 
loss or a greater loss for a brief period of time. 38 C.F.R. 
§ 4.112 (2008).  

The Board observes in passing that certain provisions of 38 
C.F.R. § 4.114 were revised, effective July 2, 2001.  None of 
the diagnostic codes applicable to this case was changed, 
however.  The Board takes notice of the fact that certain 
symptomatology may not be present at all times.  In fact, the 
diagnostic criteria recognize this fact by referring to 
"occasional episodes" of pertinent symptomatology.

Muscle Injuries:

A 40 percent evaluation may be assigned for a severe injury 
to Muscle Group XIV: Function:  Extension of knee (2,3, 4, 
5); simultaneous flexion of hip and flexion of knee (1) ; 
tension of fascia lata and iliotibial (Maissiat's) band, 
acting with SVII (1) in postural support of body (6); acting 
with hamstrings in synchronizing hip and knee (1,2).  
Anterior thigh group: (1) Sartorius; (2) rectus femoris; (3) 
vastus externus; (4) vastus intermedius; (5) vastus internus; 
(6) tensor vaginae femoris. When moderately severe, a 30 
percent evaluation may be assigned. Diagnostic Code 5314.

During the pendency of this appeal, the Rating Schedule was 
revised with respect to the ratings applicable to muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  
See 62 Fed. Reg. 30237-240 (1997).  For instance, 38 C.F.R. 
§§ 4.55 and 4.72 were removed altogether.  These changes were 
effective July 3, 1997.  The defined purpose of these changes 
was to incorporate updates in medical terminology, advances 
in medical science, and to clarify ambiguous criteria.  The 
comments clarify that the changes were not intended to be 
substantive.  See 62 Fed. Reg. No. 106, 30235- 30237.

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, where a law or regulation changes during the pendency 
of a claim or appeal, the Board must apply the version of the 
law that is more favorable to the claimant.  In VAOPGCPREC 7-
2003 (Nov. 19, 2003), the VA General Counsel held that the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir.2003), expressly overruled the Court's holding in Karnas 
to the extent that decision allowed the retroactive 
application of a statute or regulation, where the statute or 
regulation did not expressly provide for retroactive 
application.  The Federal Circuit's decisions leading up to 
the decision in Kuzma clearly show that it was the intent of 
the Federal Circuit to overrule the holding in Karnas as it 
might be applied to any change in a statute or regulation.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); see 
also Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).

However, as stated above, a review of the new regulations 
indicates that no substantive changes were made to the 
applicable rating criteria, to include Diagnostic Code 5314.

Prior to the revision, the regulations in effect provided 
that in rating injuries of the musculoskeletal system, 
attention is first given to the deeper structures injured 
bones, joints, and nerves.  A compound comminuted fracture, 
for example, with muscle damage from the missile, establishes 
severe muscle injury, and there may be additional disability 
from malunion of bone, ankylosis, etc.  The location of 
foreign bodies may establish the extent of penetration and 
consequent damage.  It may not be too readily assumed that 
only one muscle, or group of muscles is damaged.  A through 
and through injury, with muscle damage, is always at least a 
moderate injury for each group of muscles damaged.  This 
section is to be taken as establishing entitlement to a 
rating of severe grade when there is a history of compound 
comminuted fracture and definite muscle or tendon damage from 
the missile.  There are locations, as in the wrist or over 
the tibia, where muscle damage might be minimal or damage to 
tendons might be repaired by suture; in such cases, the 
requirements for a severe rating are not necessarily met.  38 
C.F.R. § 4.72 (as in effect prior to July 3, 1997).

Muscle injuries are classified into four general categories; 
slight, moderate, moderately severe, and severe.  Separate 
evaluations are assigned for the various degrees of 
disability.  Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the following factors: the 
velocity, trajectory and size of the missile which inflicted 
the wounds; extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective findings, such as 
evidence of damage to muscles, nerves and bones which results 
in pain, weakness, limited or excessive motion, shortening of 
extremities, scarring, or loss of sensation.  38 C.F.R. § 
4.56 (1997).

A slight disability of the muscles anticipates the following: 
(1) Type of injury. Simple wound of muscle without 
debridement, infection or effects of laceration. (2) History 
and complaint.  Service department record of wound of slight 
severity or relatively brief treatment and return to duty.  
Healing with good functional results. No consistent complaint 
of cardinal symptoms of muscle injury or painful residuals. 
(3) Objective findings.  Minimum scar; slight, if any, 
evidence of fascial defect or of atrophy or of impaired 
tonus.  No significant impairment of function and no retained 
foreign fragments.

A moderate disability of the muscles anticipates the 
following: (1) Type of injury. Through and through or deep 
penetrating wounds of relatively short track by single bullet 
or small shell or shrapnel fragment are to be considered as 
of at least moderate degree.  Absence of explosive effect of 
high velocity missile and of residuals of debridement or of 
prolonged infection.  (2) History and complaint. Service 
department record or other sufficient evidence of 
hospitalization in service for treatment of wound.  Record in 
the file of consistent complaint on record from first 
examination forward, of one or more of the cardinal symptoms 
of muscle wounds particularly fatigue and fatigue-pain after 
moderate use, affecting the particular functions controlled 
by injured muscles.  (3) Objective findings.  Entrance and 
(if present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative terms.  (In such 
tests, the rule that with strong efforts, antagonistic 
muscles relax is to be applied to insure validity of tests.)

A moderately severe disability of the muscles anticipates the 
following: (1) Type of injury.  Through and through or deep 
penetrating wound by high velocity missile of small size or 
large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  (2) History and complaint.  
Service department record or other sufficient evidence 
showing hospitalization for a prolonged period in service for 
treatment of wound of severe grade.  Record in the file of 
consistent complaint of cardinal symptoms of muscle wounds.  
Evidence of unemployability because of inability to keep up 
with work requirements is to be considered, if present. (3) 
Objective findings.  entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups. Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.

A severe muscle disability anticipates the following: Type of 
injury. Through and through or deep penetrating wound due to 
high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization. (2) History and 
complaint.  As under moderately severe (paragraph (c) of this 
section), in aggravated form. (3) Objective findings.  
Extensive ragged, depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle groups in track 
of missile. X-ray may show minute multiple scattered foreign 
bodies indicating spread of intermuscular trauma and 
explosive effect of missile. Palpation shows moderate or 
extensive loss of deep fasciae or of muscle substance. Soft 
or flabby muscles in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  In electrical tests, reaction of degeneration is 
not present but a diminished excitability to faradic current 
compared with the sound side may be present.  Visible or 
measured atrophy may or may not be present. Adaptive 
contraction of opposing group of muscles, if present, 
indicates severity. Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis) may be included in the 
severe group if there is sufficient evidence of severe 
disability.

Under the new 38 C.F.R. § 4.56, governing the evaluation of 
muscle disabilities, an open comminuted fracture with muscle 
or tendon damage will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal.  (b) A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged. (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement. (d)  Under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.

A slight disability of muscles anticipates the following.  
(i) Type of injury. Simple wound of muscle without 
debridement or infection. ( ii) History and complaint. 
Service department record of superficial wound with brief 
treatment and return to duty. Healing with good functional 
results.  No cardinal signs or symptoms of muscle disability 
as defined in paragraph (c) of this section. (iii) Objective 
findings. Minimal scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.

A moderate disability of the muscles anticipates the 
following: (i) Type of injury. Through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  (ii) History and complaint. Service department 
record or other evidence of in-service treatment for the 
wound. Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
by paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles. (iii) 
Objective findings. Entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

A moderately severe disability of muscles anticipates the 
following:  (i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  (ii) 
History and complaint. Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements. (iii) Objective 
findings.  Entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side. Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

A severe disability of muscles anticipates the following: (i) 
Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  (ii) History and complaint. Service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, worse 
than those shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with work 
requirements. (iii) Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile. (Authority: 38 U.S.C. 1155) [29 FR 
6718, May 22, 1964, as amended at 43 FR 45349, Oct. 2, 1978; 
62 FR 30235, June 3, 1997].

The revised rating criteria for muscle injuries are similar 
in content, if not organization, to the criteria in effect 
prior to the revisions.  For instance, a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  An open 
comminuted fracture with muscle or tendon damage will be 
treated as a severe injury of the muscle groups involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  The 
new criteria include such changes as the deletion of any 
reference to a history of unemployability as an indicator of 
or a prerequisite to a finding of a moderately severe injury 
and a deletion of the characterization of the requisite 
entrance and exit wounds as "large." 62 Fed. Reg. at 30238 
(to be codified at 38 C.F.R. § 4.56(a), (b)).

Legal Analysis

1.  Gastritis and Duodenitis, with history of Peptic Ulcer 
Disease

The Veteran asserts that an increased evaluation is warranted 
for his service-connected gastritis and duodenitis, with 
history of peptic ulcer disease.  At the outset, the Board 
notes that the Veteran filed his claim for an increased 
evaluation for such disability on July 30, 1999.  Therefore, 
the rating period for consideration on appeal begins July 30, 
1998, one year prior to the date of receipt of the claim upon 
which the April 2000 Notice of Disagreement was based.  
38 C.F.R. § 3.400(o)(2).

The Veteran's service-connected gastrointestinal disability 
is currently evaluated as 20 percent under the provisions of 
38 C.F.R. § 4.114, Diagnostic Code 7305 (2008), which 
pertains to duodenal ulcers.  Such evaluation is warranted 
for moderate duodenal ulcer disease with recurring episodes 
of severe symptoms two or three times a year averaging 10 
days in duration or with continuous moderate manifestations.  
In order to achieve, the next highest, 40 percent evaluation, 
the evidence must demonstrate moderately severe duodenal 
ulcer disease with less than severe symptoms, but with 
impairment of health manifested by anemia and weight loss or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  
The record reflects that between 1998 to 2008, the Veteran 
complained of, and sought treatment for constant abdominal 
pain in the epigastric area on numerous occasions, including 
for compensation and pension purposes.  Such abdominal pain 
has been diagnosed by examiners as peptic ulcer disease 
and/or gastritis and it has been treated with various 
medications, including Lansoprazole, Sucralfate, Prilosec, 
Prevacid, and Simethicone.  During this time, the record 
reflects that the Veteran's weight was consistently between 
170 pounds and 200 pounds.  However, a June 2002 VA 
outpatient treatment record reflects that the examiner noted 
that the Veteran had weight loss and that the Veteran would 
be worked up for the possible causes of it.

On VA gastrointestinal examination in September 1998, the 
Veteran reported that he had difficulty keeping food down and 
had constipation regularly without any diarrhea.  He also 
reported that he had continued to have a burning sensation in 
his stomach and that he experienced episodes of colon colic 
distension, nausea, and vomiting about three times per day on 
a daily basis.  On examination, the examiner reported that 
the Veteran currently weighed 167 pounds, but had had a 25 
pound weight loss.  The examiner also reported that the 
Veteran did not have any pain or tenderness on examination 
and was without any distension, hepatosplenomegaly, or 
evidence of hypertension.

On VA gastrointestinal examination in November 1999, the 
Veteran complained of experiencing abdominal discomfort.  He 
also reported that he vomited when he ate greasy foods and 
that this would occur two to three times per week, depending 
on his diet.  He also indicated that if he did not eat those 
foods, then he would not vomit.  The Veteran denied 
hemoptysis or disturbances after meals.  Diarrhea occurred 
two to three times per week.  He occasionally got abdominal 
colic, but no nausea.  He further indicated that he had not 
had an appetite for 25 to 35 years and that it was very 
difficult to maintain his weight.  On physical examination, 
the examiner reported that the specific site of the Veteran's 
ulcer disease seemed to be his stomach and duodenum.  The 
examiner further reported that the Veteran weighed 176 
pounds, but that he had had a weight loss of 20-30 pounds 
over the last one to two months.  However, the examiner 
indicated that there were no signs of anemia.
On VA examination in April 2006, the Veteran complained of 
experiencing gas and dyspepsia, for which he took Simethicone 
and Omeprazolee.  He specifically denied problems with 
dysphagia, constipation, or diarrhea.  The Veteran admitted 
to using enemas daily for his bowels, but could not really 
specify why.  The examiner diagnosed him with chronic reflux 
and dyspepsia with a history of gastritis, duodenitis and 
possible diagnosis of ulcer disease in 1965, although the 
radiologic studies were not definitive.  The examiner further 
reported that the Veteran had a positive hepatitis C antibody 
test and evidence of past hepatitis A and B infection and 
well-documented past intravenous drug use.  There was no 
active hepatitis C disease at that time.  Although the 
Veteran indicated that he had underwent a flexible 
sigmoidoscopy in the past, the examiner stated that without a 
specific diagnosis, she was unable to verify the results of 
such evaluation because the Veteran was an unreliable 
historian and there was no evidence of flexible sigmoidoscopy 
in the records available on that day.

On VA examination in December 2007, the Veteran reported that 
his current symptoms were an annoying type of aching pain in 
his stomach all the time and that he did not have any 
appetite at all when the pain was there.  He further reported 
that he experienced pain every day at no particular time 
before or after meals.  He also indicated that he took 
Omeprazole and over-the-counter Simethicone and Tums-like 
tablets so frequently that he called them "candy."  The 
Veteran denied a history of nausea, constipation, 
hemorrhoids, abdominal mass, abdominal swelling, 
regurgitation, jaundice, hematemsesis, melena, pancreatitis, 
gall bladder attacks, or fecal incontinence.  However, he 
reported a history of abdominal pain in the mid to low 
central abdomen, vomiting, diarrhea, indigestion, and 
heartburn.  The examiner reported that the Veteran currently 
weighed 185 pounds, but that he had weighed about 205 pounds 
six months prior.  The examiner also indicated that there was 
no history of anemia.  Further, although the Veteran denied 
undergoing any abdominal surgery, the examiner noted that he 
had undergone an upper GI endoscopy in October 2007 after 
throwing up bright red blood and that the impression was that 
of chronic gastritis without hemorrhage and that that the 
examination was otherwise normal.  On physical examination, 
the examiner reported that the Veteran's bowel sounds were 
normal and that there was no other abnormality of 
auscultation.  The examiner reported that the mid abdomen was 
aching throughout, but there was not rebound or guarding.  He 
also indicated that there was not a palpable mass, a hernia, 
or ascites present, or abnormal guarding, and that the liver 
and spleen were normal.  The examiner also indicated that 
there were no periods of incapacitation.  The record reflects 
that blood was tested.  However, the examiner noted that the 
Veteran's hemic exam was normal.  The examiner's diagnosis 
was gastritis, duodenitis and history of peptic ulcer 
disease.

In weighing the clinical evidence of record, the Board finds 
that an evaluation greater than 20 percent is not warranted 
at this time.  In this regard, the Board acknowledges that 
the Veteran has experienced weight loss.  However, the 
competent clinical evidence does not demonstrate that the 
Veteran experiences anemia.  In fact, in November 1999 and 
December 2007 VA examiners specifically indicated that there 
was no history of anemia.  Further, there has been no 
demonstration of recurrent incapacitating episodes.  Indeed, 
the December 2007 VA examiner specifically indicated that 
there were no periods of incapacitation.  As such, the Board 
finds that the manifestations of the disability at issue more 
nearly approximate the criteria for the current 20 percent 
disability rating.

In reaching this decision, the Board has also considered 
other applicable Diagnostic Codes.  In this case, because the 
evidence of record shows that the Veteran has been diagnosed 
with gastritis, 38 C.F.R. § 4.114, DC 7307 (2008), pertaining 
to chronic hypertrophic gastritis is applicable.  Under this 
diagnostic code, chronic hypertrophic gastritis, with small 
nodular lesions and symptoms, warrants a 10 percent 
evaluation.  A 30 percent evaluation is warranted in cases of 
multiple small eroded or ulcerated areas and symptoms.  A 60 
percent evaluation is warranted in cases of severe 
hemorrhages or large ulcerated or eroded areas.  38 C.F.R. § 
4.114, DC 7307.  However, the evidence of record does not 
demonstrate that the Veteran's gastritis is manifested by 
multiple small eroded or ulcerated areas severe hemorrhages 
and/or large ulcerated or eroded areas.  Therefore, the Board 
finds that an increased evaluation is not warranted under 
Diagnostic Code 7307.
The Board has also considered Diagnostic Code 7304 
(pertaining to gastric ulcers) and Diagnostic Code 7306 
(pertaining to marginal (gastrojejunal) ulcers)).  However, 
inasmuch as no stomach ulceration has been shown by the 
medical evidence of record, there is no basis for a 
compensable evaluation for a gastric or marginal 
(gastrojejunal) ulcer under Diagnostic Codes 7304 or 7306.

Pursuant to Diagnostic Code 7319, a rating of 30 percent is 
warranted only for severe diarrhea, or alternating diarrhea 
and constipation, with more or less constant abdominal 
distress.  The record reflects that the Veteran has reported 
experiencing a constant aching pain in his stomach.  With 
respect to whether the Veteran experiences diarrhea, on VA 
examination in September 1998 and April 2006, the Veteran 
denied a history of diarrhea.  However, he reported 
experiencing such condition on VA examination in November 
1999.  Likewise, on VA examination in December 2007, he 
reported a history of diarrhea.  However, the clinical 
evidence of record does not demonstrate that any diarrhea 
that the Veteran experiences is severe.  Indeed, on VA 
examination in November 1999, he reported that his diarrhea 
occurred two or three times per week.  Moreover, the record 
does not reflect that the Veteran consistently experiences 
constipation.  In this regard, on VA examination in September 
1998, the Veteran reported that he experienced constipation 
regularly.  However, on VA examination in April 2006 and 
December 2007, he denied experiencing constipation.  
Additionally, the clinical evidence of record does not 
demonstrate that there is alternating diarrhea and 
constipation.  Therefore, in weighing such clinical evidence, 
the Board finds that a higher evaluation is not warranted 
under Diagnostic Code 7319 (irritable colon syndrome, spastic 
colitis, mucous colitis, etc.).

Pursuant to Diagnostic Code 7346, pertaining to hiatal 
hernias, a 30 percent evaluation is warranted when there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  However, although the Veteran has reported a history 
of heartburn, he has also denied a history of dysphagia and 
regurgitation.  There is also no evidence of substernal or 
arm or shoulder pain.  Therefore, the Veteran is not entitled 
to a higher evaluation under Diagnostic Code 7346.

In conclusion, for all of the foregoing reasons, the Board 
finds that throughout the rating period of appeal, the 20 
percent evaluation in effect for the Veteran's gastritis and 
duodenitis, with history of peptic ulcer disease is 
appropriate and a higher evaluation is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

2.  Residuals of a Gunshot Wound to the Left Thigh

The Veteran asserts that an increased evaluation is warranted 
for the residuals of his service-connected gunshot wound to 
the left thigh, involving Muscle Group XIII and Muscle Group 
XIV.  At the outset, the Board notes that the Veteran filed 
his claim for an increased evaluation for his service-
connected left thigh gunshot wound, on May 12, 1993.  
Therefore, the rating period for consideration on appeal 
begins May 12, 1992, one year prior to the date of receipt of 
the claim upon which the March 1994 Notice of Disagreement 
was based.  38 C.F.R. § 3.400(o)(2).

The record reflects that the Veteran's service treatment 
records disclose that he was seen in December 1964, 
approximately five or six days after he received a gunshot 
wound to the left thigh. It was noted that he felt fine and 
had no pain.  The wound looked clean and it was indicated 
that it should heal without trouble.  In January 1965, it was 
reported that the bullet had been left in place.  The bullet 
was removed from the muscle belly about one inch deep in the 
posterior thigh later that month.  Still later in January, it 
was reported that the wound was healing well.  No erythema 
was noted.  On the separation examination in December 1965, 
it was stated that the gunshot wound of the left thigh was 
healing well.

Post-service treatment records reflect that the Veteran's 
left thigh has been examined on numerous occasions, including 
for compensation and pension purposes.  In this regard, the 
Veteran was hospitalized by the VA for unrelated complaints 
in January 1997.  An examination of the extremities revealed 
no joint, bone or muscle tenderness.  There was no edema or 
erythema. No joint or bone deformities were reported.  The 
pertinent diagnosis was status post left leg bullet removal 
in the past.

The Veteran was afforded a general medical examination by the 
VA in March 1997. He related that he had no neurological 
sequelae from the gunshot wound, but that after walking more 
than a few blocks, he stated that his leg gave out.  He noted 
that he walked with a cane secondary to back pain.  He 
maintained that he had full range of motion in his left leg.  
An examination of the musculoskeletal system revealed that 
the Veteran had an entry wound in the left mid thigh.  There 
was good muscle strength throughout the muscle groups.  The 
pertinent diagnosis was trauma to the left thigh secondary to 
a bullet wound with subsequent pain in the left thigh and 
decreased functional capacity of the left leg.

On VA examination of the muscles in September 1997, the 
examiner noted that he had reviewed medical records.  The 
Veteran reported numbness in his left leg.  He maintained 
that he had giving way of the leg and that it was getting 
worse.  He described it as a weakness.  He felt that he would 
fall if he did not use a cane.  He claimed that the area of 
the exit wound felt like a "numbing pain" ever since the 
surgery to remove the bullet.  He had this every day on an 
intermittent basis.  He alleged that he became very fatigued 
with one flight of stairs.  He stated that the leg pain could 
wake him up at night and it could be there without weight 
bearing.
On examination, the Veteran walked with an antalgic gait.  
The entrance wound was 1.5 cm by 1.5 cm with a nonkeloid scar 
tissue that was nontender and nondepressed.  There was no 
herniation.  It went through the iliotibial tract and the 
vastus lateralis of the left leg in the lateral aspect.  It 
was about 18 cm above the knee and roughly midway on the 
lateral aspect.  The exit wound was approximately the same 
height above the knee, but was directly in the middle of the 
posterior thigh and exited between the two heads of the 
biceps femoris.  The exit wound was about 2.5 cm by 1.5 cm, 
without keloid.  It was depressed, but there was no 
herniation. The exit wound was tender on palpation.  Pinprick 
along the entire posterior thigh appeared to be intact.  It 
was indicated that if you palpate with a finger, the veteran 
complained of an area of dyesthesia about the size of a hand, 
centering on the exit wound.  The Veteran could stand on his 
heels and toes, and squat and return to standing by standing 
on both feet and standing on the left leg if he had his hand 
supported on the table to help him.  The muscle bulk appeared 
symmetric.  Each thigh measured 50 cm in diameter.  There was 
good range of motion of the left knee, 0-140 degrees, with no 
complaints of pain.  Flexion of the left hip was to 110 
degrees, extension was to about 10 degrees, abduction was to 
25 degrees and adduction was to 20 degrees.  An X-ray study 
of the femur was normal, with no evidence of bony or soft 
tissue abnormality.  The diagnoses were status post gunshot 
wound to the left thigh and complaints of pain, numbness and 
weakness in the left thigh since the gunshot wound.

VA outpatient treatment records show that the Veteran was 
seen in December 1997 and complained of chronic numbness and 
a tingling sensation in the left leg due to the gunshot 
wound.  In March 1998, he reported pain in the left hip area 
below the iliac crest.  There was good quadriceps strength.  
Tenderness to palpation was noted below the left iliac crest.  
Sensation of the left lower extremity was intact.

The Veteran was afforded a VA examination of the muscles in 
April 2003.  The examiner noted that he reviewed the 
Veteran's VA file, but not the claims folder. The Veteran 
reported that his left thigh had become weaker over the past 
year to eighteen months.  He complained of pain daily and 
stated that flare-ups occur when it gives out daily.  He 
noted that it interfered with walking and that he used a cane 
because of weakness in the left thigh.  He reported muscle 
pain and weakness in the left leg and thigh.  On examination, 
there was a 1.5 cm wound over the left mid lateral thigh and 
a 2.5 cm wound over the posterior mid thigh from where it was 
operatively removed.  There was mild underlying tissue loss, 
but no keloid formation.  None of these wounds was tender.  
There was no gross or major disfigurement.  No bone, joint or 
nerve damage was noted, and the Veteran appeared to have mild 
loss of muscle strength in the left thigh, as he used his 
right hand to raise the left thigh via the knee.  No muscle 
herniation was noted and the Veteran appeared to only have 
mild loss of muscle function.  He did use a cane and 
ambulated with a slightly antalgic gait favoring the left 
side.  No deformity was noted.  The examiner commented that 
no muscle wasting was noted and that both thighs appeared to 
be the same size.  The diagnosis was old gunshot wound to the 
left thigh with a subsequent operative removal of the bullet, 
with continuing musculoskeletal strain and weakness in the 
left thigh.

VA outpatient treatment records show that the Veteran was 
seen in June 2003 and reported that the previous Friday his 
left leg gave out on him.  He indicated that this had been 
known to happen to him.  He stated that he had pain on the 
posterior portion of the thigh since then.  There was no 
numbness or tingling in the extremity. An examination 
disclosed that the Veteran used a cane for ambulation.  Prior 
to the injury, the examiner noted that he was ambulating 
without any difficulty.  On examination, there were well-
healed scars on the lateral posterior portion of the left 
thigh from a previous gunshot wound.  No atrophy was noted.  
There was no muscle deformity.  There was some palpation on 
the belly of the quadriceps muscle on deep palpation.  The 
Veteran was able to flex and extend the leg with only minor 
discomfort.  The assessment was left leg pain, muscular in 
nature.
The Veteran underwent a VA neurological examination in March 
2006.  The examiner, who indicated that he reviewed the 
Veteran's claims file, reported that the Veteran had suffered 
an injury to the distal portion of the left posterior femoral 
cutaneous nerve.  The examiner further indicated that because 
of the location of the visible entry scar, that it was very 
possible that the damage to such nerve was a result of the 
Veteran's entry scar.  However, it was also possible that 
degenerative disc disease was causing radicular type pain 
that was affecting the left leg.  The examiner indicated that 
neurophysiologic studies should help confirm such 
involvement.

The Veteran was afforded a VA muscles examination in April 
2006.  He reported that his leg gave him trouble and gave out 
on him from time to time (approximately 25-30 times in the 
past year).  On physical examination the examiner, who 
indicated that he had reviewed the Veteran's claims file, 
reported that there was a 1.5 x 1 cm 
entrance wound over the left lateral thigh.  This was 15 cm 
above the lever of the superior pole of the patella with the 
leg in extension along the lateral margin.  This entrance 
wound, on the way to the posterior aspect of the femur, would 
have been expected to injure the following muscles during the 
flight of the missile:  intermedius, semimembranosus, 
semitendiousus, and biceps femoris musculature.  These are 
muscles involving both portions of the hamstring musculature.  
A  2.5 cm exit wound was noted over the posterior mid thigh 
from where it was operatively removed.  No gross deficiency 
of either quad was noted grossly.  No excess sensitivity of 
the scar was noted and no pain with firm palpation.  Muscle 
strength with flexion and extension of the knee was symmetric 
when compared to the contralateral side, 5/5 muscle strength 
was noted.  He was able to stand on his tiptoes as well as 
his heels.  Repetitive movements of the thigh in the form of 
deep knee bends were performed, isolating one side and then 
the contralateral side.  Repetitive deep knee bends, on the 
left compared to the right, was noted to have increased 
fatigability on the left side when compared to the 
contralateral side.  The examiner indicated that that there 
was loss of power, weakness, and a lower of threshold of 
fatigue with repetitive testing.  However, he did not note 
increased fatigue pain, impairment of coordination or 
uncertainty of movement in the Veteran's muscles.  The 
examiner indicated that he would consider that the Veteran's 
disability associated with his injury was moderate in the 
reported muscle groups with regards to the cardinal signs and 
symptoms.

An October 2006 VA EMG consultation note shows that 
electrophysiological studies, including bilateral motor 
conduction and F-wave studies, bilateral sural (sensory) 
nerve conduction studies, and EMG sampling, of the Veteran's 
lower extremities were consistent with a peripheral 
neuropathy with superimposed L5-S1 radiculopathy, left worse 
than right.

A December 2007 VA general examination report shows that the 
Veteran reported that his left leg gave out (secondary to his 
left thigh gunshot wound) periodically and that he used a 
cane constantly.  On physical examination, the examiner noted 
that the Veteran did not have a normal gait, had poor 
propulsion, and used a cane.  However, an examination of the 
Veteran's lower extremities was normal.  Likewise, there was 
no left side motor loss, Babinski's sign was normal, and deep 
tendon reflexes were 2+ for the triceps, brachioradialis, 
knee jerk, and ankle jerk.

In a September 2008 VA opinion, the examiner from the 
Veteran's December 2007 VA examination reported that the 
Veteran could not perform any sports, secondary to his left 
thigh gunshot wound.  He could use a treadmill for exercise 
and could dress, bathe, toilet, and eat ok.  He could not get 
on a ladder to change a light bulb and his work functions 
were not affected by the gunshot wound to the left thigh as 
he was a duplicator of images off of a plate onto other 
images.

The Veteran was again afforded a VA orthopedic examination in 
January 2009.  He reported that his left leg gave out, but 
that it was a problem that began with his back.  He also 
indicated that he was unable to stand for more than a few 
minutes and that he was unable to walk more than a few yards.  
The examiner, who indicated that he had reviewed the 
Veteran's claim file, reported the following ranges of motion 
for the Veteran's left hip: flexion of 110 degrees (active 
and passive); extension of 20 degrees (active and passive); 
internal rotation of 30 degrees (active and passive); 
external rotation of 40 degrees (active and passive); left 
adduction of 20 degrees (active and passive); and left 
abduction of 35 degrees (active and passive).  Ranges of 
motion for the Veteran's left knee were as follows:  flexion 
of 110 degrees (active and passive) and extension of 0 
degrees (active and passive).  X-rays of the Veteran's left 
hip, knee, and femur, did not show any fractures, soft tissue 
abnormalities, or bullet fragments.  The examiner reported 
that the Veteran had an antalgic gait and that his left leg 
length was 37 inches and his right leg length was 38 inches.  
His calf size at the entry wound was 19" on the left side 
and 20" on the right side.  The examiner also reported that 
the entry wound on the anterolateral left thigh was 1.5 by 1 
cm and it was not tender or adherent.  A 2 by 1.6 cm exit 
wound scar was on the left posterior thigh and it was also 
not tender or adherent.  The examiner's diagnosis was left 
thigh gunshot wound of muscle groups XIII and XIV with mild 
loss of muscle bulk of vastus lateralis, vastus intermedius, 
semimembranosus, semitendinosus, biceps femoris, hamstrings, 
and a portion of the quadriceps muscles.  Such disability had 
no effect on his ability to feed himself, a moderate effect 
on chores, shopping, recreation, traveling, bathing, 
dressing, toileting, grooming, and driving, and a severe 
effect on exercise and sports.

On VA neurological examination in January 2009, the examiner 
reported that the Veteran had mild left foot drop.  On 
sensory examination, light touch, pin prick, and vibratory 
sense testing was not normal.  The examiner indicated that 
there was a decrease in sensation in both legs in the 
distribution of the lumbar four through sacral second nerves.  
This was in the foot where the Veteran had a decrease in 
sensation in the distribution of the medial and lateral 
plantar nerves, tibial nerves, sural nerves, and deep 
peroneal nerves.  This was a bilateral finding.  The 
examiner's diagnosis was peripheral neuropathy, sciatic 
radiculopathy secondary to spinal stenosis, and mild left 
sacroiliac degenerative joint disease.  The examiner also 
indicated that with regard to the Veteran's prior EMG, the 
Veteran had a radiculopathy on that test, which could be 
consistent with spinal cord problems and he also had 
peripheral neuropathy that was present in both legs, which 
made it unlikely that it was due to the gunshot wound to the 
left leg.  In fact, the Veteran had two conditions which were 
associated with a peripheral neuropathy--hepatitis C 
infection and the presence of chronic alcoholism.  The 
examiner also opined that it as more likely than not that the 
Veteran's hepatitis C infection and chronic alcoholism were 
the cause of his neuropathy.  He further stated that because 
of the bilateral presence of the peripheral neuropathy, it 
was less likely than not that it was due to the Veteran's 
left gunshot wound.

A.  Residuals of a Gunshot Wound to the Left Posterior Thigh, 
involving Muscle Group XIII

The Veteran is currently assigned a 10 percent evaluation 
under 38 C.F.R. § 4.73, Diagnostic Code 5313 which pertains 
to residuals of injury to Muscle Group XIII The function of 
these muscles is as follows: Extension of hip and flexion of 
knee; outward and inward rotation of flexed knee; acting with 
rectus femoris and sartorius (see XIV, 1, 2) synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt-over-pulley action at knee joint.  The muscles 
include the posterior thigh group, and hamstring complex of 
2-joint muscles: (1) Biceps femoris; (2) semimembranosus; (3) 
semitendinosus.  

Under Diagnostic Code 5313, a 10 percent evaluation reflects 
moderate muscle disability.  38 C.F.R. § 4.56(d)(3) describes 
moderate disability of muscles: (i) Type of injury.  Through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

In order to achieve the next higher, 30 percent evaluation, 
the Veteran's left posterior thigh disability must manifest 
moderately severe symptomology.  A moderately severe muscle 
disability is described as: (I) Type of injury: through and 
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring; (ii) History and complaint: service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of wound; record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section and, 
if present, evidence of inability to keep up with work 
requirements; (iii) Objective findings: entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups; indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side; tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  See 38 C.F.R. § 4.56(d)(3).

After reviewing the evidence of record, the Board concludes 
that the currently assigned 10 percent evaluation more nearly 
approximates the Veteran's current disability picture.  In 
this regard, although a January 1965 service treatment record 
shows that a 32-caliber bullet was removed from the Veteran's 
posterior thigh, using Lidocaine anesthesia, the remaining 
treatment records do not reflect a prolonged period of 
hospitalization for such left posterior thigh gunshot wound. 

The record demonstrates that the Veteran has consistently 
complained of one or more of the cardinal signs or symptoms 
of muscle disability as defined by 38 C.F.R. § 4.56(c), which 
in this case is pain in the back of his thigh.  However, 
there is no objective evidence of record that such pain has 
caused the Veteran to be unable to keep up with his work 
assignments.  Indeed, the September 2008 VA muscles 
examination report shows that the Veteran retired in 1990 and 
was not actively seeking employment. Further, there is no 
objective evidence of record that the reason for the 
Veteran's retirement was due to his inability to keep up with 
his work assignments because of his left posterior thigh 
disability.  Indeed, the Veteran indicated that he took too 
much time off because of his stomach ulcers and his back 
problems.

Moreover, there is no objective evidence of record which 
demonstrates that the Veteran has entrance and exit scars 
that indicate the track of the missile through his left 
posterior thigh.  Indeed, examiners have only reported one 
scar on the posterior part of the left thigh. 

Further, the objective evidence of record does not 
demonstrate that the Veteran has any neurological damage as a 
result of the residuals of his right posterior thigh gunshot 
wound.  In this regard, although the record shows that the 
Veteran experienced decreased sensation in his left leg, in 
January 2009, a VA examiner, after a review of the Veteran's 
claims file and his October 2006 VA EMG study, found that 
such peripheral neuropathy was not due to the Veteran's 
gunshot wound, but rather due to his hepatitis C infection 
and chronic alcoholism.

The objective medical evidence of record also does not show 
that the residuals of the Veteran's Muscle Group XIII injury 
has resulted in loss of fascia, muscle substance or normal 
firm resistance of muscles compared with the sound side, or 
that tests of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  Indeed as noted 
above, on VA general medical examination in March 1997 good 
muscle strength was present.  On VA examination each thigh 
measured 50 centimeters in diameter.  Further, although the 
April 2003 VA examination report reflects mild loss of muscle 
function, there was no muscle herniation or wasting and both 
thighs appeared to be the same size.  Additionally, on 
examination in June 2003, the examiner indicated that no 
atrophy was present, nor was there any muscle deformity.  
Likewise, on VA examination in April 2006, no gross 
deficiency of the Veteran's quad was noted, muscle strength 
with flexion and extension of the knee was symmetric when 
compared to the contralateral side, and 5/5 muscle strength 
was noted.  Further, on VA examination in December 2007, the 
examiner reported that the Veteran's lower extremities were 
normal with no left side motor loss.  Additionally, although 
the January 2009 VA examiner reported that there was loss of 
muscle bulk, such loss was described as being mild.
Further, the April 2006 VA examiner reported that the 
residuals of the Veteran's left thigh gunshot wound affecting 
the biceps femoris, semitendinosus, and semimembranosus were 
moderate in severity.

Therefore, based on these clinical findings, the Board 
concludes that throughout the rating period on appeal, the 
Veteran is not entitled to a higher, 30 percent evaluation 
under 38 C.F.R. § 4.73, Diagnostic Code 5313 for moderately 
severe symptomology, and that the currently assigned 10 
percent evaluation, for moderate symptomology, more nearly 
approximates the Veteran's current disability picture.

The Board has also considered whether an increased evaluation 
could be afforded the Veteran under other potentially 
applicable diagnostic codes.  As the evidence of record 
demonstrates that the Veteran's thigh and knee are involved, 
38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, and 5253 
(pertaining to limitation of motion of the thigh) and 5260 
(pertaining to limitation of flexion of the knee) are 
available for application.  

Under Diagnostic Code 5251, a 10 percent evaluation is 
warranted for limitation of extension of the thigh to 5 
degrees.  Such evaluation is the maximum evaluation 
assignable.  Therefore, the Veteran is not entitled to an 
increased evaluation under such diagnostic code.

Under Diagnostic Code 5252, flexion limited to 45 degrees 
warrants a 10 percent evaluation.  Limitation to 30 degrees 
will be evaluated as 20 percent disabling, and limitation to 
20 degrees will be evaluated as 30 percent disabling.  A 40 
percent evaluation is warranted for limitation of thigh 
flexion to 10 degrees.   In this case, the record does not 
demonstrate that the Veteran's left thigh flexion was limited 
to 10 degrees.  Indeed on VA examination in September 1997 
and January 2009, he could flex his left hip to 110 degrees.  
Therefore, the Board concludes that the veteran is not 
entitled to an increased evaluation under Diagnostic Code 
5252.

Impairment of the thigh with limitation of adduction and an 
inability to cross legs, or limitation of rotation with an 
inability to toe-out the affected leg more than 15 degrees 
warrants a 10 percent evaluation.  Limitation of abduction of 
a thigh with motion lost beyond 10 degrees warrants a 20 
percent evaluation.  Diagnostic Code 5253.  However, on VA 
examination in September 1997, the Veteran could abduct his 
left hip to 25 degrees.  Likewise, on VA examination in 
January 2009, the Veteran could abduct his left hip to 35 
degrees.

Diagnostic Code 5260 pertains to limitation of leg flexion.  
Under this Code, a 10 percent evaluation is warranted for leg 
flexion that is limited to 45 degrees.  In order to achieve a 
20 percent evaluation under this Code, the evidence must 
demonstrate leg flexion that is limited to 30 degrees.  A 30 
percent rating applies where leg flexion is limited to 15 
degrees.  The Board observes that because a 30 percent rating 
is the highest evaluation available under Diagnostic Code 
5260, that an increased evaluation is not possible under such 
code.

Additionally, the Board has considered the provisions of 38 
C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The record demonstrates that the 
Veteran has complained of pain in his left thigh, which has 
been acknowledged and confirmed by VA examiners.  The Board, 
however, finds that an additional evaluation for pain under 
these provisions is not appropriate in this instance.  Pain 
and functional impairment are already considerations of 38 
C.F.R. 4.56 and DC 5313 and, thus, the Veteran has already 
been compensated consistent with his symptoms for impairment 
of the left posterior thigh under these criteria.  Thus, he 
has already been compensated for painful motion and any 
functional loss. 38 C.F.R. §§ 4.40, 4.45 (2003); De Luca, 
supra.  Further, there has been no demonstration by competent 
clinical evidence of record that the additional functional 
impairment due to pain, including on use, is comparable to 
the criteria for a rating in excess of 10 percent under any 
applicable Diagnostic Code based on limitation of motion.

In conclusion, the Board finds that throughout the rating 
period on appeal the preponderance of the evidence is against 
the Veteran's claim for an evaluation in excess of 10 percent 
for residuals of a gunshot wound to the left posterior thigh, 
involving Muscle Group XII.  As the preponderance of the 
evidence is against the claim for a higher rating, the 
benefit of the doubt rule is not applicable, and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Residuals of a Gunshot Wound to the Left Anterior Thigh, 
involving Muscle Group XIV

The Veteran's left leg residuals of a gunshot wound to the 
left anterior thigh disability, involving Muscle Group XIV is 
currently evaluated a 30 percent evaluation under 38 C.F.R. § 
4.73, Diagnostic Code 5314, which reflects  moderately severe 
muscle disability.  38 C.F.R. § 4.56(d)(3) describes 
moderately severe disability of muscles:  (I) Type of injury: 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; (ii) History and complaint: 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound; record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability to keep 
up with work requirements; (iii) Objective findings: entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups; indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side; tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  In order to warrant the 
maximum 40 percent evaluation for a severe Group XIV muscle 
injury, the evidence must show: ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track; muscles that swell and harden abnormally in 
contraction, X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle;  diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests;  visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; and/ or induration or atrophy of an entire muscle 
following simple piercing by a projectile.  

In weighing the clinical evidence of record, the Board finds 
that the Veteran is not entitled to an evaluation in excess 
of 30 percent for his residuals of a gunshot wound to the 
left anterior thigh disability, involving Muscle Group XIV.  
In this regard, although the record shows that the Veteran 
has entrance and wound scars, there is no evidence of wide 
damage to the muscle groups (here Muscle Group XIV) in the 
missile track due to adherent scars.  Indeed, on VA 
examination in January 2009, the examiner reported that the 
scars were not adherent.  Consequently, as the evidence does 
not demonstrate that the Veteran's scars are adherent, there 
is also no evidence of adhesion of a scar to one of the long 
bones, with epithelial sealing over the bone rather than true 
skin covering in an area where bone is normally protected by 
muscle.  

There is also no evidence of visible or measurable atrophy, 
adaptive contraction of an opposing group of muscles, 
induration or atrophy of an entire muscle following simple 
piercing by a projectile, or evidence that the Veteran's 
thigh muscles swell and harden abnormally in contraction.  
Indeed as noted above, on VA general medical examination in 
March 1997 good muscle strength was present.  On VA 
examination each thigh measured 50 centimeters in diameter.  
Further, although the April 2003 VA examination report 
reflects mild loss of muscle function, there was no muscle 
herniation or wasting and both thighs appeared to be the same 
size.  Additionally, on examination in June 2003, the 
examiner indicated that no atrophy was present, nor was there 
any muscle deformity.  Likewise, on VA examination in April 
2006,  no gross deficiency of the Veteran's quad was noted, 
muscle strength with flexion and extension of the knee was 
symmetric when compared to the contralteral side, and 5/5 
muscle strength was noted.  Further, on VA examination in 
December 2007, the examiner reported that the Veteran's lower 
extremities were normal with no left side motor loss.  
Additionally, although the January 2009 VA examiner reported 
that there was mild loss of muscle bulk, there is no evidence 
that it was due to atrophy.

Further, there is no evidence of diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  Indeed, although the record shows 
that the Veteran experienced decreased sensation in his left 
leg, in January 2009, a VA examiner, after a review of the 
Veteran's claims file and his October 2006 VA EMG study, 
found that such peripheral neuropathy was not due to the 
Veteran's gunshot wound, but rather due to his hepatitis C 
infection and chronic alcoholism.

There is also no x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  Indeed, a September 1997 x-ray showed 
that the Veteran's femur was normal, with no evidence of boy 
or soft tissue abnormality.  Likewise, x-rays taken in 
January 2009 of the Veteran's left hip, knee, and femur, did 
not show any fractures, soft tissue abnormalities, or bullet 
fragments.

Significantly, the April 2006 VA examiner reported that the 
residuals of the Veteran's left thigh gunshot wound were 
moderate in severity.

Therefore, based on these clinical findings, the Board 
concludes that throught the rating period on appeal, the 
Veteran is not entitled to a higher, 40 percent evaluation 
under 38 C.F.R. § 4.73, Diagnostic Code 5314 for severe 
symptomology, and that the currently assigned 30 percent 
evaluation, for moderate symptomology, more nearly 
approximates the Veteran's current disability picture.

The Board has also considered whether an increased evaluation 
could be afforded the Veteran under other potentially 
applicable diagnostic codes.  As the evidence of record 
demonstrates that the Veteran's left hip and thigh are 
involved, 38 C.F.R. § 4.71a, Diagnostic Codes 5252 
(pertaining to flexion of the thigh), 5260 (pertaining to 
limitation of flexion of the leg) and 5261 (pertaining to 
limitation of extension) are available for application.

Under Diagnostic Code 5252, where flexion of the thigh is 
limited to 45 degrees, a 10 percent evaluation is warranted.  
Limitation to 30 degrees will be evaluated as 20 percent 
disabling, and limitation to 20 degrees will be evaluated as 
30 percent disabling.  A 40 percent evaluation is warranted 
for limitation of thigh flexion to 10 degrees.   In this 
case, the record does not demonstrate that the Veteran's left 
thigh flexion was limited to 10 degrees.  Indeed on VA 
examination in September 1997 and January 2009, he could flex 
his left hip to 110 degrees.  Therefore, the Board concludes 
that the veteran is not entitled to an increased evaluation 
under Diagnostic Code 5252.

Diagnostic Code 5260 pertains to limitation of leg flexion.  
Under this Code, a 10 percent evaluation is warranted for leg 
flexion that is limited to 45 degrees.  In order to achieve a 
20 percent evaluation under this Code, the evidence must 
demonstrate leg flexion that is limited to 30 degrees.  A 30 
percent rating applies where leg flexion is limited to 15 
degrees.  The Board observes that because a 30 percent rating 
is the highest evaluation available under Diagnostic Code 
5260, that an increased evaluation is not possible under such 
code.

Diagnostic Code 5261 concerns limitation of extension of the 
leg.  Under this code, a noncompensable evaluation is 
assigned where leg extension is limited to 5 degrees.  A 10 
percent rating is warranted where leg extension is limited to 
10 degrees.  A 20 percent evaluation is warranted where leg 
extension is limited to 15 degrees.   A 30 percent evaluation 
is warranted where leg extension is limited to 20 degrees.  A 
40 percent evaluation is warranted where leg extension is 
limited to 30 degrees.  A 50 percent evaluation is warranted 
where leg extension is limited to 45 degrees.   However, the 
evidence of record does not demonstrate that the Veteran's 
left leg extension is limited to 40 degrees.  In this regard, 
on VA examination in September 1997 and on VA examination in 
January 2009, the Veteran could extend his left knee to 0 
degrees.  Therefore, the Board concludes that the veteran is 
not entitled to an increased evaluation under Diagnostic Code 
5261.

Additionally, the Board has considered the provisions of 38 
C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The record demonstrates that the 
Veteran has complained of pain in his left thigh, which has 
been acknowledged and confirmed by VA examiners.  However, 
the Board finds that an additional evaluation for pain under 
these provisions is not appropriate in this instance.  Pain 
and functional impairment are already considerations of 38 
C.F.R. 4.56 and DC 5314 and, thus, the Veteran has already 
been compensated consistent with his symptoms for impairment 
of the left thigh under these criteria.  Thus, he has already 
been compensated for painful motion and any functional loss. 
38 C.F.R. §§ 4.40, 4.45 (2003); De Luca, supra.  Further, 
there has been no demonstration by competent clinical 
evidence of record that the additional functional impairment 
due to pain, including on use, is comparable to the criteria 
for a rating in excess of 30 percent under any applicable 
Diagnostic Code based on limitation of motion.

In conclusion, the Board finds that throughout the rating 
period on appeal that, the currently assigned 30 percent 
evaluation is appropriate and that the preponderance of the 
evidence is against the Veteran's claim for a higher 
evaluation for residuals of a gunshot wound to the left 
anterior thigh, involving Muscle Group XIV.  As the 
preponderance of the evidence is against the claim for a 
higher rating, the benefit of the doubt rule is not 
applicable, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3.  Separate Evaluations

The record demonstrates that the Veteran has left thigh scars 
as a result of his service-connected left thigh gunshot wound 
disability and, thus, could be entitled to separate 
evaluations based on such disabilities.

In determining whether the Veteran is entitled to a separate 
evaluation for his shrapnel wound scars, the Board has 
considered the regulations in effect both prior to and since 
August 30, 2002.

The provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7803-
7804 (as in effect prior to August 30, 2002) provide for a 10 
percent rating for scars that are superficial, tender and 
painful on objective demonstration or are poorly nourished 
and repeatedly ulcerated.  Other scars are rated based upon 
limitation of function of affected part. 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (as in effect prior to August 30, 2002).

Under the criteria for the evaluation of scars effective from 
August 30, 2002, scars, other than head, face, or neck, that 
are deep or that cause limited motion are rated as follows: 
area or areas exceeding 144 square inches (929 sq. cm.) are 
rated as 40 percent disabling; area or areas exceeding 72 
square inches (465 sq. cm.) are rated as 30 percent 
disabling; area or areas exceeding 12 square inches (77 sq. 
cm.) are rated as 20 percent disabling; and area or areas 
exceeding 6 square inches (39 sq. cm.) are rated as 10 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801. 
A deep scar is one associated with underlying soft tissue 
damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2 (as 
in effect from August 30, 2002).

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion covering an area or 
areas of 144 square inches (929 sq. cm.) or greater are rated 
as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (as in effect from August 30, 2002).  A superficial scar 
is one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7802, Note 2 (as in effect 
from August 30, 2002).

Scars that are superficial and painful on examination are 
rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (as in effect from August 30, 2002).  A superficial 
scar is one not associated with underlying soft tissue 
damage. 38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1 (as 
in effect from August 30, 2002). 

Other scars are rated based upon limitation of function of 
affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (as in 
effect from August 30, 2002).

A.  Left Posterior Thigh Exit Wound Scar
 
The record demonstrates that since 1997, examiners have 
reported that the Veteran has an exit wound scar on the left 
posterior thigh that is approximately 2.5 x 2 cm.  On VA 
examination of the muscles in September 1997, the examiner 
reported that he exit wound was about 2.5 cm by 1.5 cm, 
without keloid.  It was depressed, but there was no 
herniation. The exit wound was tender on palpation.

However, on subsequent examinations, including in April 2003, 
June 2003, June 2006, December 2007, and January 2009, 
examiners reported that the scar was well-healed, with mild 
underlying tissue loss, but with no keloid formation or gross 
or major disfigurement.  The January 2009 examiner examiners 
also reported that the scar was not tender and nonadherent.  

As such, because the evidence of record demonstrates that the 
Veteran's left thigh exit wound scar has been tender to 
palpation, and with resolution of doubt in the Veteran's 
favor, the Board finds that a 10 percent rating is warranted 
for a left thigh posterior exit wound scar under Diagnostic 
Code 7804 (as in effect prior to and from August 30, 2002).  

However, an evaluation higher than 10 percent is not 
warranted under the criteria for evaluating scars in effect 
prior to, or from, August 30, 2002.  In this regard, the 
competent clinical evidence reflects that the scar is well-
healed without underlying abnormalities such as underlying 
tissue damage, ulcerations, inflammation, or adhesions.  
Moreover, it has not been shown that the scar covers an area 
exceeding 12 square inches.  

B.  Left Anterior Thigh Entrance Wound Scar

The record demonstrates that since 1997, examiners have 
reported that the Veteran has an entrance wound scar on the 
left lateral thigh that is approximately 1.5 x 1.5 cm. With 
respect to the regulations in effect prior to August 30, 
2002, the Board concludes that the Veteran is not entitled to 
a separate evaluation.  In this regard, on VA examination of 
the muscles in September 1997, the examiner reported that the 
entrance wound was 1.5 cm by 1.5 cm with a nonkeloid scar 
tissue that was nontender and nondepressed.  There was no 
herniation. It went through the iliotibial tract and the 
vastus lateralis of the left leg in the lateral aspect.  It 
was about 18 cm above the knee and roughly midway on the 
lateral aspect.  As such, because the evidence does not show 
that the Veteran has disfiguring scars of the head, face or 
neck, or second or third degree burn scars, a separate 
compensable evaluation is not warranted under Diagnostic Code 
7800, 7801, 7802 (effective prior to August 30, 2002).  
Similarly, because there is no evidence that the scars are 
superficial, poorly nourished, with repeated ulceration or 
that the scars are superficial, tender, and painful on 
objective examination, a separate, compensable evaluation is 
also not warranted under Diagnostic Code 7803 or 7804 
(effective prior to August 30, 2002).  

With respect to the regulations in effect since August 30, 
2002, VA examiners including in April 2003, June 2003, June 
2006, December 2007, and January 2009, have reported that the 
Veteran's left thigh gunshot wound entrance scar was well-
healed, nontender, nonadherent, with mild underlying tissue 
loss, but with no keloid formation or gross or major 
disfigurement.  Thus, the Board finds that because the record 
does not demonstrate that the Veteran's current left lateral 
thigh scar is deep or causes limited motion and exceeds 6 
square inches, 144 square inches or greater, unstable, 
ulcerating, or painful on exam, the Veteran is not entitled 
to a compensable rating under Diagnostic Codes 7801, 7802, 
7803, or 7804 (effective since August 30, 2002).  The Board 
also notes that because the Veteran does not have 
disfigurement of the head, face or neck, a separate 
compensable rating is not warranted under Diagnostic Code 
7800 (effective since August 30, 2002).  With respect to 
Diagnostic Code 7805 (as in effect both prior to and from 
August 30, 2002), where scars are rated on limitation of 
function of the part affected, there is no evidence that the 
Veteran's scar causes limitation of motion in the Veteran's 
thigh.  In conclusion, the Board finds that the Veteran is 
not entitled to a separate evaluation under the old or 
revised regulations pertaining to scars for his left lateral 
thigh gunshot wound scar.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2008).

ORDER

Entitlement to an evaluation in excess of 20 percent for 
gastritis and duodenitis, with history of peptic ulcer 
disease is denied.

Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound to the left thigh is denied.

Entitlement to a separate, 10 percent evaluation for a left 
posterior thigh gunshot wound scar is granted, subject to the 
applicable law governing the award of monetary benefits.  


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


